IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1565
                               Filed March 2, 2022


WILLIAM JOSEPH RENKEN,
     Plaintiff,

vs.

IOWA DISTRICT COURT FOR
POWESHIEK COUNTY,
     Defendant.
________________________________________________________________


      Certiorari to the Iowa District Court for Poweshiek County, Rose Anne

Mefford, District Associate Judge.



      William Renken appeals the district court’s denial of his motion for jail credit.

WRIT SUSTAINED AND REMANDED.




      Christopher A. Clausen of Clausen Law Office, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                            2


VAITHESWARAN, Presiding Judge.

         William Renken filed a petition for writ of certiorari challenging the district

court’s denial of his motion for a jail credit under Iowa Code section 903A.5 (2019).

Renken contends the district court erred in “failing to order credit for time served

in another county.”

I.       Background Proceedings

         The State filed criminal complaints against Renken in Poweshiek County.

The county issued an arrest warrant with a $2000 cash bail requirement. Several

weeks later, Renken was taken into custody in Jasper County. He remained there

for thirty-eight days.

         Renken pled guilty to the Poweshiek County offenses and was sentenced

to one-year jail terms with all but fifteen days suspended. The sentencing order

stated he would “be given credit for time previously served in connection with this

case.”

         Renken failed to complete his sentence and was notified he had fifteen days

of jail time remaining to be served. The district court ordered a bench warrant

issued for his arrest. Renken responded by filing a motion for a jail credit. He

asserted the original arrest warrant issued in the Poweshiek County case “was a

hold on [him] in the event that [he] posted bond on the Jasper County case”; “[o]nce

released on the Jasper County case, [he] was taken to Poweshiek County” to face

those charges; and, with a credit in the Poweshiek County case for time served in

the Jasper County jail, the court should find his sentence served. The State did

not resist the application or file Jasper County documents in the Poweshiek County
                                             3


case.1 The district court restated and accepted the facts set forth by Renken but

concluded Renken was “not entitled to credit for the time served in the Jasper

County Jail while the arrest warrant in this case was pending.”

II.    Jail Credit

       Iowa Code section 903A.5(1) states: “If an inmate was confined to a county

jail . . . at any time prior to sentencing . . . because of failure to furnish bail . . . the

inmate shall be given credit for the days already served upon the term of the

sentence.” Renken reprises his argument that, pursuant to this provision, he is

entitled “to full credit for all time spent in the Jasper County Jail” up to the point he

was transferred to Poweshiek County.             He notes that “[t]he [d]istrict [c]ourt

acknowledged the facts as [he] presented them to be but denied him credit.”

       The district court found (1) Renken “was held in the Jasper County Jail from

December 17, 2018 to January 23, 2019”; (2) “[d]uring this entire period of time, a

valid arrest warrant was issued for [Renken] in the present case”; and (3) “[t]he

arrest warrant from this case was a valid hold in Jasper County, Iowa from

December 17, 2018 to January 23, 2019, when [Renken] was transported to

Poweshiek County to face the charges there.” Having found the outstanding

Poweshiek County arrest warrant with a $2000 cash bond constituted a “valid hold”

on Renken in Jasper County, the court was obligated to afford Renken a credit for

time served in the Jasper County jail on the sentence imposed in the Poweshiek



1 The appendix includes documents from the Jasper County case. There is no
indication those documents were made a part of the record in this case or that the
Poweshiek County court took judicial notice of the Jasper County court file. We
consider those documents only to confirm the undisputed facts asserted by
Renken and adopted by the district court.
                                          4


County case. Our conclusion flows from our application of section 903A.5(1) to

the undisputed facts. Reviewing for errors of law, we discern no error in the district

court’s conclusion.

       Our opinion could end here, but we feel compelled to address Powell v.

State, 766 N.W.2d 259, 261–62 (Iowa Ct. App. 2008), cited by both parties.

Renken argues the opinion bolsters his request for a credit. The State agrees but

argues the opinion was “incorrectly decided.”

       In Powell, the defendant was being held in Des Moines County when

Johnson County issued an arrest warrant and set bail in an unrelated case. See

766 N.W.2d at 260–61. The arrest warrant in the Johnson County case was not

served on the defendant until one year after it was issued. Id. The parties agreed

the defendant was entitled to some days of credit on his Johnson County sentence

for time served in Des Moines County, but they disagreed on the number. Id. at

261. The State argued the defendant could only receive credit for time served in

Des Moines County after the Johnson County warrant was served on him. Id. at

262. We rejected the argument, reasoning “service of an arrest warrant on a

defendant is not a prerequisite to starting presentence confinement.” Id.; see also

State v. Harrison, 468 N.W.2d 215, 217 (Iowa 1991) (addressing when

presentence confinement on second charge began where the defendant was

already in prison and concluding presentence confinement for a second conviction

began “the day [the defendant] received a copy of the arrest warrant”); cf. Walton

v. State, 407 N.W.2d 588, 590 (Iowa 1987) (rejecting the defendant’s argument

that he should receive presentence credit in two cases “for every day of detention
                                         5


or incarceration on any charge from his arrest in 1979 until resentencing in 1982”).

We stated,

      The trigger for the commencement of presentence confinement on a
      second charge that later results in a concurrent sentence is the point
      in time when the court has set a bond that is not paid, and there has
      been notice to the jail and correctional officials who have legal
      custody of the individual that he or she may not be released.
             ....
             . . . . The logical point in the time for commencement of the
      credit is the date that Mr. Powell’s legal status changed from a
      defendant with one bond to a defendant with two bonds, both of
      which were required to be posted before his release from custody.

Powell, 766 N.W.2d at 263.

      Powell is indistinguishable from this case in all material respects, and we

are not persuaded the holding of Powell “is inconsistent with the plain text of

section 903A.5(1),” as the State contends.

      We sustain the writ and remand for entry of an order confirming Renken’s

completion of his Poweshiek County sentence.

      WRIT SUSTAINED AND REMANDED.